PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Application of					: 
Cameron						:Application No.  14/119,878				: ON PETITION
Filed:	April 13, 2014					:
Attorney Docket No. BIP-104-US			


This is a decision on the “Request for Reconsideration of Appellant Petition under 37 CFR 1.181 Seeking Supervisory Review”, filed on July 3, 2020, which is seeking supervisory review of the decision mailed on March 3, 2020, dismissing the petition under 37 CFR 1.181 filed on July 3, 2018, to withdraw the holding of abandonment in the above-cited application.  

The petition under 37 CFR 1.181 is granted to the extent that supervisory review of the decision mailed on March 3, 2020, is undertaken. The petition under 37 CFR 1.181 to withdraw the holding of abandonment is dismissed.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are not available.  This is not a final agency action within the meaning of 5 U.S.C. 704.

A review of the application file record reveals that a non-final Office action was issued June 5, 2015. The Office action of June 5, 2015, set a three (3) month shortened statutory period for reply.  Extensions of time under 37 CFR 1.136(a) were available.  A reply was filed on December 8, 2015, accompanied by a petition for a three (3) month extension of time under 37 CFR 1.136(a).  On January 28, 2016, a notice of abandonment was issued, indicating applicant that the reply filed on December 8, 2015, was untimely.  

A petition under 37 CFR 1.181 was filed on July 3, 2018, requesting that the holding of abandonment be withdrawn on the basis that a timely and proper reply to the non-final Office action was received with a certificate of mailing dated December 7, 2015.  The petition was dismissed in the decision issued on March 3, 2020. In the March 3, 2020 petition decision, the Office concluded that the Electronic Acknowledgement Receipt for the reply to the June 5, 2015, non-final Office action and extension of time under 37 CFR 1.136(a) indicated that the correspondence was received on 08-Dec 2015 at 02:49:09 Eastern Standard Time (EST) and, therefore, was untimely.   

The instant petition was filed on July 3, 2020. Petitioner again asserts that the reply to the non-final Office action was timely filed on December 7, 2015, and states, in pertinent part, that: 

Referring now to facts in the present case, Petitioner notes that the Applicant transmitted the requisite correspondence (response) to the Office Action on the correct due date of 07-Dec-2015, in Applicant’s time zone. Specifically, Applicant initiated transmission of the response on 07-Dec-2015 prior to 11:49:09 (pm) Pacific Time (PT) zone in California. Furthermore, Applicant completed transmission of the response on 07-Dec-2015 at the time of 11:49:09 (pm) Pacific Time (PT) zone in California. The Electronic Acknowledgement Receipt (EAR) for Applicant’s filed response indicated a received date and time of 08-Dec-2015 at 02:49:09 ET, which is 3 hours later than the transmitted time zone in the PT. Thus, the EAR confirms that Applicant timely filed the response in Applicant’s PT zone.

Excerpt taken from “Request for Reconsideration of Appellant Petition under 37 CFR 1.181 Seeking Supervisory Review”, filed on July 3, 2020, p. 3

The Manual of Patent Examining Procedure (MPEP) § 502.05(I)(C) provides:

2. The Date of Receipt of an Application Submitted via EFS-Web
The time and date of receipt of an application filed via EFS-Web is the local time and date in USPTO headquarters in Alexandria, Virginia. Accordingly, the date of receipt of an application officially submitted through EFS-Web will be the date in the Eastern Time zone when the USPTO received the submission. As such, the submission’s "date of receipt," as shown on the Electronic Acknowledgement Receipt, is the Eastern Time zone date that the documents are fully, successfully, and officially received at the USPTO, after the user clicks the SUBMIT button on the Confirm and Submit screen. See 37 CFR 1.6(a)(4). This date is controlling for filing date purposes of a newly filed application. There is no "certificate of transmission" practice for new application filings (37 CFR 1.8).

To be specific, the EFS-Web system records, as the time and date of receipt of documents, the local time and date in Alexandria, Virginia, on which the USPTO receives the documents, after the user clicks the SUBMIT button on the Confirm and Submit screen for those documents.
For example, if an applicant in California officially files a patent application with the USPTO through EFS-Web by clicking on the SUBMIT button at 10 p.m. Pacific Daylight Time in California on May 1, that application would be officially received by the USPTO at 1 a.m., local time (i.e., Eastern Daylight Time) on May 2. Accordingly, the ® from the USPS in accordance with 37 CFR 1.10 in which case the applicant would have until midnight on May 1 in his or her local time zone to file the application and obtain a filing date of May 1.

The time and date that is dispositive for determining when a paper is received via EFS-Web is the local time and date in USPTO headquarters in Alexandria, Virginia, which is Eastern Standard Time (EST). There is no dispute that the electronic transmission of the reply to the non-final Office action was completed on December 8, 2015, at 02:49:09 a.m.  EST, which is December 7, 2015, at 11:49:09 p.m. Pacific Time. The reply to the non-final Office action was untimely as it was received after the maximum statutory period for reply to the non-final Office action that expired at 11:59 P.M. EST on December 7, 2015.

Petitioner further asserts that, relative to the timeliness of a paper filed via the Electronic Filing System (EFS-WEB), the date on which the paper is transmitted is controlling rather than the date the paper is received. In support, applicant cites to 37 CFR 1.8 and MPEP § 512, and states:

Additionally, Applicant included with the transmitted response to OA1, a Certificate of Transmission per 37 CFR 1.8(a) indicating the date of Dec. 07, 2015 that the documents were transmitted. Thus, Applicant complied fully with the requirements of 37 CFR 1.8(a) for a timely filing.

The Dismissal cited 37 CFR 1.6(a)(4) for according a receipt date for correspondence which is the date the correspondence is received at the correspondence address for the Office set forth in § 1.1 when it was officially submitted. (Dismissal, p. 2, last four paragraphs.) The Dismissal continues on p. 3, third paragraph with the example from the noted rule of “...an applicant in California officially files a patent application with the USPTO through EFS-Web by clicking on the SUBMIT button at 10 p.m. Pacific Time in California on May 1, that application would be officially received by the USPTO at 1 a.m., local time (i.e., Eastern Daylight Time) on May 2.

However, Petitioner notes that 37 CFR § 1.8 Certificate of mailing or transmission provides an exception to 37 CFR 1.6(a)(4). Furthermore, the example of filing a new patent application, cited above for 37 CFR 1.6(a)(4), is irrelevant to the present case. Applicant was not filing a new application, but rather a response correspondence to an office action. The latter case is acceptable for the 37 CFR § 1.8 Certificate of mailing or transmission.

CONCLUSION:



Petitioner further asserts that the Decision Dismissing Petition under 37 CFR 1.81, mailed March 3, 2020, failed to attribute the due benefit of Applicant’s timely filed 37 CFR § 1.8 Certificate of Transmission as an exception to 37 CFR 1.6(a)(4) [Receipt Of Correspondence],

Thus, Petitioner respectfully requests the Application be revived and reinstated for Examination without requiring any additional fees from Applicant and without any holding by the Office that Applicant misfiled the correspondence.

Excerpt taken from “Request for Reconsideration of Appellant Petition under 37 CFR 1.181 Seeking Supervisory Review”, filed on July 3, 2020, pgs. 3-4.

Petitioner’s argument is not persuasive. In addition to the reasons set forth above, Petitioner’s attention is called to the Legal Framework for Patent Electronic System that is posted, in its entirety, on the USPTO website and discussed, generally, in MPEP § 502.05. The Legal Framework for Patent Electronic System specifically provides that “[a]pplicable regulations will be interpreted consistent with [the] framework…”1 The Legal Framework for Patent Electronic System makes clear that, with few exceptions, the date that a submission is received is controlling in determining the timeliness of a follow-on document. Consistent with MPEP§ 502.05, the Legal Framework for Patent Electronic System provides that the Electronic Acknowledgement Receipt establishes the date of receipt by the USPTO of documents submitted via EFS-Web and that the Electronic Acknowledgement Receipt is the equivalent of a postcard receipt. Affixed on the postcard receipt is a stamp of the date of receipt of the items itemized on the postcard at the correspondence address for the Office as set forth 37 CFR. 1.1, and such serves as prima facie evidence that the documents were received on the date indicated by the date stamp.  Similarly, and as explained in MPEP§ 505, “…correspondence submitted via the USPTO electronic filing system (EFS-Web) [is] accorded a receipt date on the date the correspondence is received at the correspondence address for the Office set forth in 37 CFR 1.1 (i.e., local time in Alexandria, VA), without regard to whether that date is a Saturday, Sunday, or Federal holiday within the District of Columbia.”2  The Electronic Acknowledgement Receipt for the December 8, 2015, reply to the non-final Office action indicates that the “Receipt Date” is “08 DEC 2015.” Absent a proper implication of the provisions 37 CFR 1.8, the receipt date accorded papers filed by EFS-Web is the date the papers are received in accordance with 37 CFR 1.6(a)(4) which is indicated on the Electronic Acknowledgement Receipt.

Applicant’s argument regarding the implication of 37 CFR 1.8(a)(1)(i)(C) is noted but is unpersuasive. The Legal Framework for Patent Electronic System provides that “[f]ollow-on documents filed in application…after the initial filing of the application will be accorded a receipt date which is the date the follow-on document is received at the USPTO.”3 The Legal Framework for Patent Electronic System further states that:

A follow-on document required to be filed in the USPTO within a set period of time (e.g., a reply to an Office action) will also be considered as being timely filed if the follow-on document is submitted in compliance with the procedure set forth in 37 CFR 1.8(a):
1) The follow-on document is submitted via EFS-Web prior to expiration of the set period of time in accordance with the requirements for EFS-Web; and
2)  The document includes a certificate of transmission stating the date of transmission and signed by a person that has reasonable basis to expect that the document would be transmitted on or before the date of transmission. See 37 CFR 1.8(a)(1)(i)(C) and (a)(1)(ii)4.
37 CFR 1.8(a)(1)(i)(C) provides:
(a) Except in the situations enumerated in paragraph (a)(2) of this section or as otherwise expressly excluded in this chapter, correspondence required to be filed in the U.S. Patent and Trademark Office within a set period of time will be considered as being timely filed if the procedure described in this section is followed. The actual date of receipt will be used for all other purposes.
		(1) Correspondence will be considered as being timely filed if:
(i) The correspondence is mailed or transmitted prior to expiration of the set period of time by being:
 (C) Transmitted via the Office electronic filing system in accordance with § 1.6(a)(4); and 
(ii) The correspondence includes a certificate for each piece of correspondence stating the date of deposit or transmission. The person signing the certificate should have reasonable basis to expect that the correspondence would be mailed or transmitted on or before the date indicated.
It is further noted that 37 CFR 1.6(a)(4) provides:

(4) Correspondence may be submitted using the Office electronic filing system only in accordance with the Office electronic filing system requirements. Correspondence submitted to the Office by way of the Office electronic filing system will be accorded a receipt date, which is the date the correspondence is received at the correspondence address for the Office set forth in § 1.1 when it was officially submitted.
As per the guidance of the Legal Framework for Patent Electronic System, it is noted that the provisions under 37 CFR 1.8(a)(1)(i)(C) are only applicable to a follow-on document that, in the first instance, is submitted via EFS-Web in accordance with 37 CFR 1.6(a)(4) and is submitted prior to the expiration of the set period of time in accordance with the requirements for EFS-Web. The Legal Framework for Patent Electronic System explains how a determination is made as to whether a document is submitted via EFS-Web prior to the expiration of the set period of time in accordance with the requirements of EFS-Web and states, in pertinent part, that “…the submission’s “date of receipt,” as shown on the Electronic Acknowledgement Receipt is the Eastern Time zone date that the documents are fully, successfully, and officially received at the USPTO, after the user clicks the SUBMIT button on the Confirm and Submit Screen.”5 The Office has no authority to accord a document filed via EFS-Web a receipt date, as defined by 37 CFR 1.64(a), other than the date the document is received at the USPTO. As per 37 CFR 1.6(a)(4), the receipt date of documents submitted via EFS-Web is the date the correspondence is received at the correspondence address for the Office. The receipt date under 37 CFR 1.6(a)(4) and by the Legal Framework for Patent Electronic System is memorialized on the Electronic Acknowledgement Receipt. The Electronic Acknowledgement Receipt for the reply to the non-final Office action and extension of time under 37 CFR 1.136(a) indicates that the receipt date, as such is contemplated by 37 CFR 1.6(a)(4) is 08-Dec 2015 at 02:49:09 Eastern Daylight Time (EST).  The reply and extension of time under 37 CFR 1.136(a) were, therefore, untimely responses to the non-final Office action of which the maximum statutory period for reply expired at 11:59 p.m. EST on December 7, 2015.  Further, the provisions under 37 CFR 1.8 do not apply to the subject electronic filing because the filing was not submitted via EFS-Web prior to the expiration of the set period of time in accordance with the requirements for EFS-Web.  Accordingly, the application was properly held abandoned, and the petition under 37 CFR 1.181 to withdraw the holding of abandonment is dismissed.
Petitioner’s request for adjustment to the patent term reduction is noted, however, the request is premature as adjustment to the patent term is calculated upon issuance of the patent. Upon issuance of the patent, and should petitioner deem it necessary, petitioner may file a petition under 37 CFR 1.705(b) requesting reconsideration of the patent term adjustment.

Petitioner may consider filing a petition under 37 CFR 1.137(a) to revive the application based on unintentional abandonment.  A grantable petition pursuant to 37 CFR 1.137(a) must be accompanied by a proper reply to the non-final Office action unless previously filed, the fee required under 37 CFR 1.17(m), and a statement that the entire delay—from the due date for the reply to the non-final Office action mailed on June 5, 2015, until the filing of a grantable petition under 37 CFR 1.137(a)—was unintentional.  

Further correspondence with respect to this matter should be addressed as follows:


By mail:		Commissioner for Patents
			United States Patent and Trademark Office
			Box 1450
			Alexandria, VA 22313-1450
			
By facsimile:		(571) 273-8300
			Attn:	Office of Petitions

Or VIA EFS-WEB


Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-2160.

/Laura Martin/
Laura Martin
Deputy Director
Office of Petitions


    
        
            
        
            
        
            
        
            
    

    
        1 “Legal Framework for Patent Electronic System”, p.5. https://www.uspto.gov/sites/default/files/documents/2019LegalFrameworkPES.pdf
        2 It is noted that “local time in Alexandria, Virginia” is Eastern Standard Time.
        3 “Legal Framework for Patent Electronic System”, p.13.
        4 “The Legal Framework for Patent Electronic System” p. 14.
        5 Id.